UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2011 Global Indemnity plc (Exact name of registrant as specified in its charter) Ireland 001-34809 98-0664891 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Arthur Cox Building Earlsfort Terrace Dublin 2 Ireland None (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:+(353) (0) 1 618 0517 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 8.01Other Events. On April 28, 2011, Global Indemnity plc (Nasdaq:GBLI) ("Global Indemnity") issued a press release, a copy of which is attached as Exhibit 99.1 to this report and incorporated by reference herein. Item9.01Financial Statements and Exhibits. (d)Exhibits Press Release dated April 28, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Global Indemnity plc By: /s/ Linda Hohn Name: Linda Hohn Title: Vice President and Associate General Counsel Date: April 28, 2011 EXHIBIT INDEX Exhibit No. Description Press Release dated April 28, 2011.
